Russell, J.
1. The insurer admitted liability, but claimed the loss was less than the amount stipulated in the policy; and admitted that if the plaintiff was entitled to recover attorney’s fees, ten per cent, would be reasonable.
2. Under a ruling invoked by the defendant, the only issues submitted to the jury were as to the value of the insured automobile, the amount of the loss, and whether the delay in payment of the policy was due to bad faith. The finding of the jury upon these issues of -fact is supported by evidence, and there is no complaint that any error of law was committed. Consequently the trial judge properly overruled the motion for a new trial. Judgment affirmed..